Citation Nr: 1514970	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for right (major) carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1982 to December 1982 and from January 1984 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In July 2012, the Board denied the Veteran's claim.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in January 2013, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further action.

In July 2013, the Board denied the Veteran's claim.

The Veteran appealed the Board's decision to the Court which, in October 2014, on the basis of a Memorandum Decision, vacated the denial and remanded the matter to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for right carpal tunnel syndrome, which is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).

A March 8, 2006, VA treatment note shows carpal tunnel syndrome in both wrists, characterized by weak grip, patchy sensory involvement in the hands, and loss of abductor pollicis brevis bilaterally.  The treating physician advised seeking surgical treatment because carpal tunnel symptoms had recently worsened and wrist splints were not effective.

At an August 2007 VA examination, the Veteran reported a tingling, painful numbness, weakness, paresthesias, and impaired coordination in both of her hands.  She also reported that she had difficulty picking up things, particularly small objects.  She also reported that her symptoms worsen after repetitive activity.  Physical examination of the right hand revealed median nerve involvement, decreased manual dexterity, and decreased sensation to light touch over the palm and middle finger; however, there was no joint impairment, muscle atrophy, or abnormal muscle tone.   The examiner diagnosed bilateral carpal tunnel syndrome with neuralgia.   The examiner opined that the Veteran's condition had significant effects on her occupation.

A VA medical examination is needed to determine whether the March 8, 2006, VA treatment note shows a condition similar to atrophy of the muscle of the thenar eminence.  Specifically, the note shows loss of abductor pollicis brevis bilaterally, which is a muscle of the thumb, located at the base of the thumb.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 247, 1508 (31st ed. 2007); see also id. at 246 (defining "box").  Diagnostic Code 8515, contemplates atrophy of the muscle of the thenar eminence, which is a mound on the palm at the base of the thumb. Id. at 1934.  While, the Veteran's loss of abductor pollicis brevis appears to be similar to atrophy of the muscle of the thenar eminence, the Board lacks the requisite  medial expertise to make such a finding.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also id. at 177 (defining atrophy as "a wasting away; diminution in the size of a cell, tissue, organ, or part").

If the loss of abductor pollicis brevis is the same as or similar to atrophy of the muscle of the thenar eminence, then a medical opinion is needed to reconcile the findings of the March 8, 2006, VA treatment note with those of the August 2007 VA examination, which show no evidence of muscular atrophy.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); 38 C.F.R. § 4.2 (2014).  

Upon remand, obtain complete VA treatment records from August 2007.  See 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from August 2007.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's right carpal tunnel syndrome.

The examiner is to explain whether the loss of abductor pollicis brevis noted on March 8, 2006, is the same as or similar to atrophy of the muscle of the thenar eminence.  

If the loss of abductor pollicis brevis is the same as or similar to atrophy of the muscle of the thenar eminence, then the examiner is to reconcile the findings of the March 8, 2006, VA treatment note with those of the August 2007 VA examination, which show no evidence of muscular atrophy.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


